


109 HR 5370 IH: To amend the Clean Air Act to require that gasoline

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5370
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to require that gasoline
		  contain at least 15 billion gallons of renewable fuel by the year 2012, and for
		  other purposes.
	
	
		1.Renewable content of
			 gasolineSection 211(o) of the
			 Clean Air Act is amended as follows:
			(1)In paragraph
			 (2)(B)(i), in the table, strike 7.5 and insert
			 15.0 .
			(2)In
			 paragraph (2)(B)(IV)(ii)(aa), strike 7,500,000,000 and insert
			 15,000,000,000 .
			
